DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

      MARCO CONTRACTORS INC. and OLD REPUBLIC SURETY
                       COMPANY,
                       Appellants,

                                     v.

  A. FALERO DISTRIBUTORS, INC., MASTER EXCAVATORS, INC.,
     BLUE SKY HOLDINGS, INC., BLUE SKY CSM 9300 LLC, and
                 CUMBERLAND FARMS INC.,
                          Appellees.

                               No. 4D19-3849

                               [May 21, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Nicholas R. Lopane, Judge; L.T. Case No. 18-027159
(03).

  Michael R. Holt of Rumberger, Kirk & Caldwell, P.A., Miami, for
appellants.

   Keith J. Merrill of Keith J. Merrill, P.A., Miami for Appellee A. Falero
Distributors, Inc.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CIKLIN and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.